DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 both recite the unique features of the elastic member being connected to the second magnetic circuit system to elastically support the second magnetic circuit system and the other end of the elastic member being fixed to the electromagnetic driving system, and a magnetic conductive shell isolating a bottom of the first electromagnet from a top of the second electromagnet; a top of the first electromagnet being spaced apart from a bottom of the first magnetic circuit system to form a first vibrating gap; a bottom of the second electromagnet being spaced apart from a top of the second magnetic circuit system to form a second vibrating gap. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653